OFFICE   OF   THE   ATTORNEY    GENERAL      OF    TEXAS

                                 AUSTIN




Bonorrbls Oeargr P. Huaron
County Attorney
Jonea Count7
Anron,    Tex~r
Dear Sir:




                                          a6 follows        In thI6




         money6 3aId Into 6Sia fund 6hall be expended In
         eaoh wcclnot     aocorllng     to the amount collected
         from epch zreclnct      unle66 In the 6OUnd dlecretlon
         of the oourt 6 neceesIty         6XiEt6 to extend said   ,
         fund In another     woportI.zn     due to oondltlonr
         of rO&d6 In the VarIoua precinotr.          The court Is
         In queetion   a6 to what 16 meant by 'neceeslty'
         and whet letltude      they are allowed    In exeroltlng
         their  Judgment.'
                                                                               .
                                                                                          *f;

Ronorablo       Oeorge     P. Ituaron, pagr 2


              From our underrtrnd~ng of the faotr II rtatba In
 your letter,    the fecr derIVea from automobile   reglrtratlonr
 in Jon86 County are now being alvldea     ma dietrlbutrd       to thr
 roveral prooInot6 In thr proportIon     mentloned by you.        Eaoh
 oommirrIon6r then ependr the amount allooatrd      to his orsolnot
-withIn thr bounderlee of 6uoh pr6OinOt.
             After providing that th6 automobile   rrglrtration
 fee6  whioh the oounty 16 permitted  to retsln   rhall be plaoed
to the ore&It of the Road and BrI4$e tLna of the oounty, Seo-
tlon 10 of Art1016 6675a, prerorlber    the di8206itiXi       of u
gortlop    cf the Road 6nd Bridge Fund 8.6 follow6 :
                (I* * l None of th6 monlcs so place3       to
         the oredlt    of the Roe.d and Bridge Fund of I
         County rhrll be wed to pay the relary          or com-
         pensatlon    of any County Judae or County      Coami6-
         slomr,     but @ll-sold   abnlcs-rhrll   be used for
         the oonstructlon      and nalntenanae  -?I Latera
         road6 In 6u.ch oountr under th6 rupervI6:~n          of
         the County Engineer,  If there be one and If
         thers I6 no 6uch engineer,   then the Eounty
         CommI66Ionsr6~ Court rhall have authority        to
         command the aervlces     of the Di~??aIon Engineer     of
         the St6te Highway Depertmcnt for the ?urpoee
         of rupervislng     the oonstructlon  ana eurvsylng
         of lateral    road6 in their respeotLv6   counties...,
     :


         j ou red In the oonstruotlon       of the Inorovement
         0: sil roe4s.   Includln~   State KIuhweYs of 6uoh
         gountlex  and dirtrlct6   tk.ereln:   or the im?rove-
         ment of the rcsds car?rinlni:      the County Road BPB-
         &g. 1
                 ArtJole    5740,   Vernon’6   Annoteted   Civil   Ste,tutes       :ro-
 Vide6    a6    fO11OW6:

                 “The oommIe6Ioner6    court aktll   see th?t the
         rO8d    and bridge fund of tk6Ir county Ic Judlcl@ue-
         ly end equitably     extended   on the roads and
         bridge6    of their oounty,    and, 6.6 nearly  6 = the
         oondltlon    and neceesity    of the rends will    -:>er-
         mit, it 6hall be txzlsnded In eaoh oounty commis-
         rlonarr    pr6oinct  In >ro?ortion    to the amount ool-
         looted    In 6uch oreolnot.     Money u66d In building
         permanent road6 6h611 fIr6t be U6ed Only on flr6t
Ronorable      George P. Hudson,          page   3


      or eeoond-olaee   roade, and on thoeo vhloh lhall
      have the right   of war furnI6hed free of ooet to
      make 68 etraight   6 road a# Is waotIoablr    and hcv-
      Ing the groateet   bonus offered by the oltlrrne   of
      money,      labor     or othrr     property.’

               While      the   fete   from automobile    regletratlone         are
plao6a  In thr oounty’e Road and Brlagr Fund, the expsndlture   of
thIe portion  of eald fund Is not 6ubJeot to the rrqulrement   of
Art1016 6740, that *It ehall be, expend&   In eaoh oounty oom-
mI6eIonere    preolnot    In proportion    to the amount oolleoted         In
euoh preclnot.’       ThIe provIsIon    In Artlole     6740, ha6 rcfercnoe
only to that,.portlon      of the Road and Bridge Fund derived           fro&
county taxer.      A6 etr.ted In the 0888 of Stovall          V. Shlvere
(Clv. Apg.),    76 8.Y. (2d)     276, efflrmea     (Con.   App.)  103 8.w.
(26) 363, at page 367 of the letter          oplnlon:

                 *As to that     portlon  of automobllr
         regletratlon      fees retained    by Van Zandt oounty,
         artlole     6676a-10,    Vernon’s Ann. Clv. St.,    sxprees-
         ly provider      how sent shell    be expended,  and for
         that rea8on It Is obvloue that artlole          6740 ha6
         no applIcatIon        to same.'

           Art1016 66758-10   etatee   that such funds shall    b6
USCd *for the construction    and maIntenrnor   of lateral   roede
in such counti,’    or ‘In the payment of obll~etlone,     If any,
 Ireued ;nd Incurred   In the oonetructIon   or the Improvement of
~11 roe c # n In the county.    c

            The reeponeIbIlIty    for the proper rxp8ndlture      of these
funds,  therefore,   neceeearliy    re6te upon the ooma16610nere1
court.    In thle connection     WC ouote further    from the oD:nIon
of the CommleeIon of h3?eele      of Texer,   Sectlon    A, In the Stovall
v. Shivers    08ee, 66 follrnrr:

                  “By article     2342 of the Revlsed       Statutee,
         It I6 provided        th6t the several      oommIealon~r6,       to-
         gether with the oountp Judge, shall               001c306c
         the ~commI6eIonere         court.’     Suoh court Ie
         ms~nIftetly     8 unit,    and I6 the agency of the
         whole county,         The respective      mrmbere of the
         com~I6eIonere        oourt are therefore       prIxLarllr
         repre6ent~tIve6         of the whole oounty,       and not
         merely reprc6entatlve6           of their   rerpeotlvo
         preolnotr.        The duty of the oommIeeIonere           court
         Is to transact        the buelnees,     protect    the In-
         tcrestr,     6nd oromote the uelfere         of the ooun-
         ty 66 a whole.          Among  the   3owere  conferred      upon
                                                                            .




Honorable       George P. Hudron,     page   4



      ouoh oourt by lrtiale  2351 cre the follow-
      ing:  The portr to lay out and rrtabllrh,
      change and Ulraontlnuo  roads and hlghwayr,
     the power to build brldgtr and keep them In
      repair, and the power to lxrroira     general
     oontrol  over all roach, hlghwayr      ferrIcI,
     and bridgtr  in thelr  oountire.     #her hate
     the power to Levi a tax not to rxoeed 16
     otntr on the $100 valuation      for road8 and
     bridge a. This fund 18, of oourm,        for
      the benefit       of all     roads and bridgea           of
      the county.        These     provlrlonr        of the lttw,
      a8 well a8 other6 whloh might be mentioned,
      clearly     oontem?late        thst the copmisricntrr
      owrt     of te.oh county shell             regard the ,roadr
      and highways of the county ac a system,                      to
      be laid out, changed,              rt~alred,       improved,
      and melntalntd,         a6 far ae practlonl,             a8 a
      whole to the btrt           lnttreets       and wtlfert      of
      all the peoolt        of the county.             It ir clear-
      ly conteeolsttd          thet all roadr and bridge8
      of the county ehcll be telntalned,                    rsoalrtd,
      end improved when necessary,                  8.1 the aondltlona
      may require,       regardlena          of the oreoinct       in
      v5lch oeAe mey be looeted                  so far a8 ths fund8
      vi11 equitably         Ju6tify.         this being true,
      ve think that a oommlssloners                  oourt cannot
      voluntarily       dieable       itrelf     from perform-
      ance of thla gencrel              obllgatlon       by arbi-
      trarily     dividing       the roeA end bridge fund
      sccordlng      to soat fixed           rtsndard,     end ap-
      Dortlonlng       aeue to be ex~endtd in a nar-
       tlcular    preclnot,         to the detriment          of roadr
      and bridges       In other precincts;”

             tilnlon     !:o. C-1091    of thl6  dewrtaent,    holds that
Article    6C75a-10 c=ntrcle       the ex:.enbiture    of that  3ortion     of
the Ropd enc! FrlCge Fund derived           from automobile    regietretion
fees,   end thet in exqendlng         the seat,   the commlesloners’       court
ehall   resard the roaCf end hlghxeys           of the county ae a cystem
to be built,      lzzroved    enC melntelned     as a whole to the beet
1ntertFts    cnc? welfare      of ell the r;eoTle of the county and of
ell t3e precinct8        of the county.       Kt are enoloelng    htrewlth     a
copy of said ocinlon         for your :nrormc.tion and oonvenlenot.
Ronorablr    Oeorgr        P. Hudron,                            page               b


                You are rerprotfully         ldvl66d thst lt 18 the opinion
of thlr     department,       under thr faotr     rteted, that       thr aommirrioner
  oourt of Jon66 County la not luthoriwil               to alloaate      the automo-
  bllr  rrglrtratlon       ire6 to the verlour      preolnotr      In thr proportion
-rtctrd    In your letter       If ruoh an apportionment          would rerult    In
  one prooinot       being able to maInt6In a better           ola6r of road8
  and highway6 than other preolnotr.              The60 runa8       6h0ula be ex-
  p6ndrd In ruoh a manner aa to give to the’ oounty a8 a who16
  a unltoro     ryrtem of roads and highway6 without              rcfrrenoe    to
  preolnot    liner.      This rerpon6lbIllty      rsrtr   upon the ooPilnI66lon6r6~
  Court and murt be determined            by them In looortlanoe with all the
  raotr and olrCum6tanoe6          involved.

                                                                                                          Very   truly   your6
                                                                                               ATTORNEYOENEFULOF TEXAS



                                                                                               By         ~~~f.11
 EP:Jr         (                                                                                                          Asrletant
 ENC: 1




                           .----..r.              A:-             E,            . ;_ _:__1
                         i.u.;...         .      ..--,




                   --&             <a-G                                         *        7%.         .+-
                           , . . . ..      . .                              -                      .       >
                                    -;...z.-         ‘i:,;::.:    _....-.           .-         -   . . ..-
                          .-. .




  .




                                                                                                                                          APPRDYED
                                                                                                                                            O?iNlOH
                                                                                                                                          COMMIRCE


                                                                                                                                      c   4%